DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/610,919, filed on 10/13/2017.

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 05/26/2021.  An initialed copy is attached to this Office Action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al. (2009/0207378), hereinafter Ito.
Regarding claim 1, Ito discloses, in figures 1 and 3, an ophthalmic apparatus (1, ophthalmic apparatus) for examining an examinee’s eye (E, eye) (paragraphs 0015, 0028, and 0030), comprising:  an optometric unit (3, measuring head) including an optometric part (140, anterior segment observing system) for examining the examinee’s eye (E, eye) (paragraphs 0033, 0044,and 0052) and a face photographing part (120, imaging system) for photographing an image including an examinee’s face (paragraphs 0050 and 0056); an adjustment part (10, drive mechanism) configured to relatively move the optometric part (140, anterior segment observing system) with respect to the examinee’s eye (E, eye) (paragraph 0036); and an arithmetic processing part (40, calculator) configured to set a region of interest based on a position of the optometric part (140, anterior segment observing system) that is moved by the adjustment part on the photographed image and to process an image signal in the region of interest (paragraphs 0075 and 0086).
Regarding claim 2, Ito discloses, in figures 1 and 3, an ophthalmic apparatus (1, ophthalmic apparatus) for examining an examinee’s eye (E, eye) (paragraphs 0015, 0028, and 0030), wherein the arithmetic processing part (40, calculator) is configured to set the region of interest for detecting at least a part of an examinee’s face (paragraph 0086).
Regarding claim 3, Ito discloses, in figures 1 and 3, an ophthalmic apparatus (1, ophthalmic apparatus) for examining an examinee’s eye (E, eye) (paragraphs 0015, 0028, and 0030), wherein the arithmetic processing part (40, calculator) is configured to control the ophthalmic apparatus (1, ophthalmic apparatus) based on an image signal in the region of interest (paragraphs 0075 and 0086).
Regarding claim 4, Ito discloses, in figures 1 and 3, an ophthalmic apparatus (1, ophthalmic apparatus) for examining an examinee’s eye (E, eye) (paragraphs 0015, 0028, and 0030), wherein the arithmetic processing part (40, calculator) is configured to control a photographing condition of the face photographing part based on an image signal in the region of interest (paragraphs 0075 and 0086).
Regarding claim 5, Ito discloses, in figures 1 and 3, an ophthalmic apparatus (1, ophthalmic apparatus) for examining an examinee’s eye (E, eye) (paragraphs 0015, 0028, and 0030), wherein the arithmetic processing part (40, calculator) is configured to control movement of the adjustment part based on an image signal in the region of interest (paragraph 0075).
Regarding claim 6, Ito discloses, in figures 1 and 3, an ophthalmic apparatus (1, ophthalmic apparatus) for examining an examinee’s eye (E, eye) (paragraphs 0015, 0028, and 0030), wherein the arithmetic processing part (40, calculator) is configured to detect the examinee’s eye by processing an image signal in the region of interest (paragraphs 0068, 0075, and 0086).
Regarding claim 7, Ito discloses, in figures 1 and 3, an ophthalmic apparatus (1, ophthalmic apparatus) for examining an examinee’s eye (E, eye) (paragraphs 0015, 0028, and 0030), wherein the arithmetic processing part (40, calculator) is configured to process an image signal in the region of interest and obtain an evaluation value for controlling a photographing condition of the face photographing part (paragraphs 0068, 0075, and 0086).
Regarding claim 8, Ito discloses, in figures 1 and 3, an ophthalmic apparatus (1, ophthalmic apparatus) for examining an examinee’s eye (E, eye) (paragraphs 0015, 0028, and 0030), wherein the arithmetic processing part (40, calculator) is configured to change a position of the region of interest in the photographed image according to changes in a position of the optometric part (3, measuring head) (paragraphs 0068, 0075, and 0086).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341. The examiner can normally be reached Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N THOMAS/Primary Examiner, Art Unit 2872